Citation Nr: 0623447	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-20 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for pes planus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral bunions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from February 1994 to 
February 1998.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The appellant has appealed the initial 30 percent evaluation 
assigned to the pes planus disability when service connection 
was granted.  He is also appealing the initial ten percent 
evaluation assigned to the bilateral bunion disability.  The 
appellant is, in effect, asking for higher ratings effective 
from the date service connection was granted (March 6, 2002).  
Consequently, the Board will consider the entire time period 
in question, from the original grant of service connection to 
the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The appellant's bilateral pes planus currently is 
manifested by subjective complaints of severe pain, swelling 
and stiffness and pain and swelling on use and objective 
medical findings of painful motion, a mal-alignment of each 
Achilles tendon with inward bowing, slight bilateral mid-foot 
mal-alignment, left foot eversion and slight tenderness to 
palpation of the left plantar surface.

2.  The appellant's bilateral pes planus is not shown to 
produce bilateral marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.

3.  The appellant's bilateral bunions disability has been 
manifested by complaints of bilateral foot pain and 
tenderness on use, and objective medical findings of 
limitation of motion and pain on motion and x-ray evidence of 
no significant degenerative changes, a surgical screw 
transversing the left proximal first metatarsal bone and 
resection of the left metatarsal head.

4.  The bilateral pes planus and bunion disabilities are not 
so unusual as to render application of the regular schedular 
provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a and Diagnostic Code 5276 (2005); 
Fenderson v. West, 12 Vet. App. 119 (1999).

2.  The criteria for an initial evaluation of 10 percent, but 
not more, for each foot for hallux valgus have been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a and Diagnostic Code 5280 (2005); 
Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his increased rating claims by the May 2003 
rating decision and by the May 2004 Statement of the Case 
(SOC).  These documents informed the appellant of VA's duty 
to assist and what kinds of evidence the RO would help 
obtain.  

In those documents, the RO informed the appellant about what 
was needed to establish entitlement to an increased rating 
for pes planus and for bunions.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant's pertinent VA and 
private outpatient medical records were obtained and added to 
the claims file.  The appellant was afforded a VA medical 
examination.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

Although the RO did not advise the veteran of such 
information, because the Board has denied increased 
evaluations for each of the bilateral foot disabilities at 
issue in the decision below, the question of an effective 
date for a grant of an increased evaluation is not relevant.  
Therefore, proceeding with this matter in its current 
procedural posture would not inure to the appellant's 
prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for an increased rating for pes planus and 
for bunions, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that his pes planus and bunion 
disabilities are each more severely disabling than the 
currently assigned evaluation reflects.  He maintains that 
his pes planus condition warrants an evaluation in excess of 
30 percent.  He also contends that his bilateral bunion 
disability deserves an evaluation in excess of 10 percent.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Review of the medical evidence of record reveals that the 
appellant was treated for his foot disabilities at a private 
foot treatment center between December 2001 and December 
2003.  In December 2001, the appellant complained of pain in 
both feet, and especially in the first metatarsalphalangeal 
joint areas.  He reported that he had trouble with any 
prolonged standing or walking.  On physical examination of 
the feet, the appellant's neurovascular status was intact.  
There was still post-surgical deviation of the hallux at the 
metatarsal phalangeal joint.  There was dorsal medical 
erythema about the left first metatarsalphalangeal joint.  
The appellant exhibited decreased range of motion and pain 
with end range of motion.  In December 2003, the appellant 
again exhibited intact neurovascular status.  The appellant 
was noted to use prescription orthotics and wide shoes 
without relief of his foot pain.

A VA outpatient clinic note dated in June 2002 indicates that 
the appellant had no history of arthritis, arthralgias, 
muscle pain or muscle weakness.  The appellant complained of 
pain in both feet; the pain was described as worse on the 
left.  On physical examination, the left foot was without 
deformity.  No edema was noted.  Bunions were present.  The 
neurological examination was intact.  

The appellant underwent a VA foot examination in March 2003; 
he complained of pain, swelling and stiffness of his feet on 
walking or standing for extended periods.  The appellant 
reported working as a letter carrier and said that he could 
perform all of his activities of daily living without any 
restrictions.  On physical examination, the appellant did not 
use an assistive device to walk; he walked with an antalgic 
gait.  There were callosities at the left lateral heel 
without tenderness.  Pes planus was present.  The appellant 
exhibited painful motion in each foot.  Each foot had a 
slight degree of valgus and a slight degree of forefoot/mid-
foot mal-alignment.  There was no tenderness to palpation of 
the right foot, but there was slight tenderness of the left 
foot to palpation.  The whole left foot was everted.  There 
was no pain to palpation of the either Achilles tendon, but 
there was mal-alignment on each side with inward bowing.  
Radiographic examination revealed no significant degenerative 
changed in either foot.  There was a screw transversing the 
left proximal first metatarsal bone and there was a resection 
of the left metatarsal head.  The examiner noted that the 
appellant required arch supports and that his symptoms and 
pain were relieved by this corrective shoe wear.

The rating schedule contains a number of provisions relating 
to the feet.  In this case, the appellant has been service-
connected for bilateral pes planus, which is evaluated under 
Diagnostic Code 5276, flatfoot, acquired.  Under that code, 
severe bilateral pes planus with objective evidence of marked 
deformity (pronation, adduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities warrants a 30 percent rating.  A 
50 percent rating is assigned for pronounced bilateral pes 
planus; marked pronation, extreme tenderness of the plantar 
surfaces of the feet, and marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  Unilateral 
pronounced pes planus is rated 30 percent disabling.

The Board finds that the current disability picture, as 
reflected by the evidence as a whole, does not support a 
rating higher than the currently assigned 30 percent 
disability rating.  The appellant suffers from considerable 
pain on a daily basis that is said to be unrelieved by 
orthopedic appliances and he does take pain medication.  The 
overall functional limitation suggested by the appellant's 
symptoms, such as an antalgic gait, makes his condition 
severe enough to warrant the assignment of a 30 percent 
rating.  There is deformity, there is daily pain on 
manipulation and use, and this pain is apparently not 
improved by orthopedic shoes or appliances.  However, taking 
into consideration the provisions of 38 C.F.R. §§ 4.7, 4.10 
and 4.40, such chronic pain warrants no more than a rating of 
30 percent for the appellant's flatfoot pathology.  The 
percentage rating represents as far as can practicably be 
determined the impairment in earning capacity resulting from 
the service-connected bilateral foot disability.  Functional 
impairment beyond that anticipated in the rating code, which 
would warrant an evaluation greater than the 30 percent 
assigned, has not been demonstrated.  38 C.F.R. § 4.40.  
While there are objective indications of swelling on use, 
characteristic callosities and marked deformity, the overall 
disability picture is more reflective of the criteria for a 
30 percent rating than it is reflective of the criteria for a 
50 percent rating.  In particular, the record does not 
describe extreme tenderness of the plantar surfaces of the 
feet, or severe spasm of the tendo achillis on manipulation.  
Marked pronation/eversion of the left foot, but not the right 
foot, has been described; unilateral pronounced pes planus 
would only support a 30 percent rating, not a 50 percent 
rating.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's pes 
planus increased rating claim.  Since the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).  Instead, the provisions of 38 C.F.R. 
§ 4.7 apply, and mandate the assignment of the rating 
indicated, as the degree of pes planus disability more nearly 
approximates the 30 percent rating currently assigned than 
any higher rating.

Turning to the other foot disability at issue, the 
appellant's bilateral bunion disability has been diagnosed as 
hallux valgus.  Diagnostic Code 5280 provides a 10 percent 
disability evaluation for unilateral hallux valgus operated 
with resection of the metatarsal head.  A 10 percent 
disability evaluation is also provided for severe unilateral 
hallux valgus, if equivalent to the amputation of a great 
toe.  A 10 percent disability evaluation is the maximum 
schedular evaluation available under Diagnostic Code 5280.  
Amputation of the great toe is evaluated under Diagnostic 
Code 5171, which provides that without metatarsal 
involvement, a 10 percent disability rating is assigned.  
With removal of the metatarsal head, a 30 percent disability 
rating is assigned.  The Board notes that there are other 
Diagnostic Codes relating to the feet; some codes, as 
discussed below where pertinent, assign ratings for 
unilateral and bilateral involvement, instead of assigning 
the rating for a separate disorder of each foot.  Other 
ratings are assigned on the basis of the pathology of each 
foot.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca at 206.  The Court, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), determined 
that if a claimant is already receiving the maximum 
disability rating available, it is not necessary to consider 
whether 38 C.F.R. §§ 4.40 and 4.45 are applicable. 

As previously noted, the appellant's service-connected 
bilateral hallux valgus deformity was assigned an initial 10 
percent rating.  The degree of hallux valgus was clinically 
evaluated as slight in each foot in the March 2003 VA medical 
examination; the appellant had not undergone foot surgery in 
the right foot, only the left.  The evidence of record does 
not indicate that the appellant's foot symptoms were severe- 
however, he walked with an antalgic gait and the ranges of 
motion of the foot joints were decreased.  Furthermore, the 
motions of the foot joints were accompanied by pain and the 
left bunion was slightly tender.  Therefore, in this case, 
the fact that there was tenderness on palpation on the left 
and some clinically demonstrated limitation of function in 
each foot due to pain plus pain on use, the Board finds that 
the symptoms in each foot more nearly approximated severe 
hallux valgus, thus warranting a 10 percent rating for the 
right foot and a 10 percent rating for the left foot.  See 38 
C.F.R. Part 4, §§ 4.45 and 4.59.

With this assignment of a separate 10 percent evaluation for 
each foot, the appellant will be receiving the maximum 
schedular evaluation available for hallux valgus and 
application of 38 C.F.R. §§ 4.40 and 4.45, and 4.59.  As 
mandated by DeLuca, supra, at 206, this does not provide a 
basis upon which an evaluation greater than 10 percent may be 
assigned under Diagnostic Code 5280.  

In addition, the other clinical findings, however, do not 
support a disability rating in excess of 10 percent for 
either foot, including the findings referring to debility due 
to pain.  The Board notes that some of the appellant's foot 
pain and associated loss of function is being compensated for 
by the assignment of a 10 percent evaluation for the 
appellant's bunions.  The 10 percent rating for each foot 
which is being granted as a result of this decision 
adequately compensates the appellant for the degree of 
disability which is objectively shown, including that due to 
tenderness and pain on use.  Taking into consideration the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, and giving the 
appellant the benefit of the doubt, the Board finds that the 
appellant's symptomatology more closely approximates severe 
hallux valgus in each foot.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  Hence, the evidence supports no more 
than a schedular rating of 10 percent for the bilateral 
hallux valgus pathology.

Notwithstanding the above discussion, a rating in excess of 
that currently assigned for each of the disabilities at issue 
may be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  In this case, the 
Board concludes that referral of this issue for consideration 
of an extraschedular rating is not warranted for either foot 
disability.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (When 
evaluating an increased rating claim, it is well established 
that the Board may affirm an RO's conclusion that a claim 
does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

The Board finds no evidence that the appellant's bilateral 
pes planus disability or his bunion disability has presented 
such an unusual or exceptional disability picture at any time 
since the grant of service connection so as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  It is undisputed that the appellant's 
symptoms could have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Indeed, the 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1.  

The Board finds that the schedular evaluations in this case 
were not inadequate.  As discussed above, the schedule 
provides for a higher rating for bilateral pes planus, but 
the required manifestations have not been shown in this case.  
The Board further finds no evidence of an exceptional 
disability picture in this case.  There is no evidence of 
record to indicate that the appellant has required frequent 
hospitalization or medical treatment for his bilateral pes 
planus or for his bilateral bunions.  Moreover, there is no 
evidence of record that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that the assignment of an 
extraschedular rating is not warranted in this case.

Because this is an appeal from the initial ratings for the 
bilateral pes planus disability and for the bilateral bunion 
disability, the Board has considered whether a "staged" 
rating is appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In this instance, the record does not show 
varying levels of disability for the bilateral pes planus or 
for the bilateral bunions and, therefore, does not support 
the assignment of a staged rating for either disability.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for the bilateral pes planus disability is denied.

Entitlement to a separate initial 10 percent disability 
evaluation for hallux valgus of each foot, not to exceed a 
total of 20 percent for both feet, is granted, subject to the 
law and regulations governing the award of monetary awards.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


